DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “the low CTE material comprises a CTE less than or equal to 8”. The limitation could not be determined because no unit is claimed. In other words, it is unclear about the boundary of the range as claimed. Applicant should note that claims must be analyzed to determine their metes and bounds so that it is clear from the claim language what subject matter the claims encompass. The definiteness of the claim(s) is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim(s). See In re Hammack, 166 USPQ 204 (CCPA 1970), In re Moore, 169 USPQ 236 (CCPA 1971), Ex parte Kristensen, 10 USPQ 2d 1701, 1703 (PTO Bd. Pat. App & Intf. 1989)
 Please note that CTE of a material typically is in a range of 1x10-6/°C to 5x10-5/°C. The claimed value of 8 is much greater than 0.0005, thus this limitation is inherently met by any material. In order words, no material can be expanded to eight times of its original size with one degree increased in temperature. If the unit is assumed to be per Celsius degree, the claimed range is obviously ambiguous. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9, 11-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seyama (U.S. Patent Application Publication No. 2019/0304852).
Regarding to claim 1, Seyama teaches an alignment carrier for die bonding, comprising:
a planar carrier (Fig. 1, element 300, [0023], lines 4-7);
die bond regions defined on the planar carrier (Fig. 4, [0034], lines 1-8); and
wherein each die bond region of the planar carrier comprises local alignment marks for use in die bonding ([0034], last 6 lines).
Regarding to claim 2, Seyama teaches each die bond region comprises a die attach region configured for bonding a die thereto (Fig. 1, [0023], lines 3-6).
Regarding to claim 3, Seyama teaches the local alignment marks of each die bond region are disposed outside of the die attach region to allow the local alignment marks to be visible after die bonding (Fig. 4, [0034], lines 4-8).
Regarding to claim 5, Seyama teaches the local alignment marks of each die bond region are disposed within and outside the die attach region (Fig. 4, the local alignment marks 52 of each die bond region are disposed within and outside the die attach region. Each group of 4 subregions 200 is called a die bond region).
Regarding to claim 6, Seyama teaches each die bond region is configured with 4 local alignment marks arranged to serve as comers of a rectangle (Fig. 4, each group of 4 local alignment marks 52 is called a die bond region).
Regarding to claim 7, Seyama teaches the planar carrier comprises a low coefficient of expansion (CTE) material ([0057], lines 1-5, the planar carrier comprises a coefficient of expansion material. Since the claim does not specify what range is considered “low”, the coefficient of expansion disclosed by prior art is determined to be “low” and meets the claim limitation).
Regarding to claim 9, Seyama teaches the planar carrier comprises:
a transparent panel having an active surface with the die bond regions defined thereon ([0033], lines 4-8); and
a marking sheet with a marking surface attached to an opposing inactive surface of the transparent panel, wherein the marking surface comprises local alignment marks disposed at locations corresponding to the die bond regions ([0031], last 4 lines).
Regarding to claim 11, Seyama teaches the die bond regions are segmented into blocks of die regions, and each block comprises alignment die bond regions designated for alignment dies (Fig. 4).
Regarding to claim 12, Seyama teaches the blocks are separated by spaces to form distinct blocks on the alignment carrier (Fig. 4).
Regarding to claim 13, Seyama teaches each block comprises alignment die bond regions located at corners of the block (Fig. 4).
Regarding to claim 14, Seyama teaches an alignment system for a die bonder (Fig. 1) comprising:
an integrated camera module configured
to view downwards in a vertical direction for detecting local alignment marks of a die bond region of interest of an alignment carrier with die bond regions having local alignment marks when the alignment carrier is mounted on a base assembly of the die bonder (Fig. 1, [0029], lines 1-5; [0032], last 3 lines, dual camera views upward by imaging element 42a, and views downward by imaging element 42b, die bond regions having local alignment marks are below the camera), and
to view upwards in the vertical direction for viewing a bottom surface of a die when attached to a bond head of the die bonder for die bonding (Fig. 1, [0029], lines 1-5; [0032], last 3 lines, dual camera views upward by imaging element 42a, and views downward by imaging element 42b, die attached to a bond head is above the camera); and
an alignment controller, the alignment controller receiving input from the camera module, the alignment controller is configured to align the die when attached to the bond the control part, [0027], [0035], [0063]).
Regarding to claim 15, Seyama teaches the alignment controller is configured to facilitate aligning the bond head in position for die bonding on the bond region of interest when the die is attached to the bond head, wherein aligning the bond head includes movement horizontally and angularly in a x-y plane based on the input from the camera module (Fig. 1, Fig. 6-7, Fig. 10, [0051]-[0052], [0061]-[0063]).
Regarding to claim 16, Seyama teaches 
the base assembly is configured to hold the alignment carrier in a fixed position for die bonding (Fig. 1, Fig. 3); and
the alignment controller is configured to move the bond head into an alignment position, wherein moving the bond head into the alignment position includes
horizontal movement in x and y directions for coarse alignment of the die when the die is attached to the bond head (Fig. 1, Figs. 6-7, [0051]), and
angular movement of the bond head to rotate the die angularly in a x-y plane for fine alignment to the die attach region of the die bond region of interest on the alignment carrier (Fig. 1, Figs. 6-7, [0052]-[0053]).
Regarding to claim 17, Seyama teaches  the camera module comprises:
a first camera subunit comprising a first collinear vision camera with a first light source, wherein the first camera subunit is configured to view downwards in the vertical direction for detecting the local alignment marks on the alignment carrier (Fig. 1, element 42b
a second camera subunit comprising a second collinear vision camera with a second light source, wherein the second camera subunit is configured to view upwards in the vertical direction for viewing the bottom surface of the die when attached to the bond head of the die bonder (Fig. 1, element 42a; [0029], lines 1-6; [0075], lines 1-8).
Regarding to claim 18, Seyama teaches the second light source is configured to generate a second light having a second wavelength sufficient to penetrate an adhesive tape on the alignment carrier for die bonding to detect the local alignment marks on the alignment earner ([0075], lines 1-8; claim 6).
Regarding to claim 20, Seyama teaches a method for die bonding comprising:
providing an alignment carrier comprising die bond regions defined thereon, wherein die bond regions include local alignment marks to facilitate aligning dies for die bonding of dies to the die bond regions, wherein the alignment carrier is mounted onto a base assembly of a die bonder (Fig. 1, Fig. 4; element 300; [0031], lines 1-8; Fig, 5, Step S1);
picking up a first die for die bonding onto a first die bond region on the alignment carrier by a bond head of a die bonder (Fig, 5, Step S2);
aligning the first die to the first die bond region, wherein aligning the first die to the first die bond region comprising using an alignment system which is configured to view downwards in a vertical direction for detecting local alignment marks of the first die bond region (Fig, 5, Step S3, [0040], lines 1-5), and
to view upwards in the vertical direction for viewing a bottom surface of the first die (Fig, 5, Step S4
sending information of the alignment system to a controller, wherein the controller aligns the first die to the first die bond region based on the information from the alignment system (Fig, 5, Step S4; [0035], [0040]); and
moving the first die downwards vertically by the bond head to the alignment carrier after alignment of the first die to the first die bond region is achieved to bond the first die on the first die bond region of the alignment carrier (Fig, 5, Step S5; [0041], lines 1-4).
Claims 1, 3-4, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bucci (U.S. Patent No. 10,745,796).
Regarding to claim 1, Bucci teaches an alignment carrier for die bonding, comprising:
a planar carrier (Fig. 6, Fig. 9, element 2, column 9, lines 52-55);
die bond regions defined on the planar carrier (Fig. 6, Fig. 9, region  6/8, column 9, lines 52-53); and
wherein each die bond region of the planar carrier comprises local alignment marks for use in die bonding  (Fig. 6, Fig. 9; column 9, lines 45-48).
Regarding to claim 3, Bucci teaches the local alignment marks of each die bond region are disposed outside of the die attach region to allow the local alignment marks to be visible after die bonding (Fig. 6).
Regarding to claim 4, Bucci teaches the local alignment marks of each die bond region are disposed within the die attach region and are covered after die bonding (Fig. 6).
Regarding to claim 6, Bucci teaches each die bond region is configured with 4 local alignment marks arranged to serve as comers of a rectangle (Fig. 6, four local alignment marks 22 arranged to serve as comers of a rectangle).
Regarding to claim 11, Bucci teaches the die bond regions are segmented into blocks of die regions, and each block comprises alignment die bond regions designated for alignment dies (Fig. 6).
Regarding to claim 12, Bucci teaches the blocks are separated by spaces to form distinct blocks on the alignment carrier (Fig. 6).
Regarding to claim 13, Bucci teaches each block comprises alignment die bond regions located at corners of the block (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seyama (U.S. Patent Application Publication No. 2019/0304852), as applied to claim 1 above, in view of Bucci (U.S. Patent No. 10,745,796).
Regarding to claim 4, Seyama does not disclose the local alignment marks of each die bond region are disposed within the die attach region and are covered after die bonding. Bucci teaches local alignment marks of each bond region are disposed within the attach region and are covered after bonding (Fig. 6, Fig. 9, column 9, lines 52-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seyama in view of Bucci to dispose the local alignment marks of each die bond region within the die attach region and are covered after die bonding in order to reduce footprint, thus to increase yield.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seyama (U.S. Patent Application Publication No. 2019/0304852), as applied to claim 1 above.
Regarding to claim 1, Seyama disclose a low CTE material ([0057], lines 1-5), but silent as to a range. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a CTE less than or equal to 8 in order to reduce thermal stress, thus to increase reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seyama (U.S. Patent Application Publication No. 2019/0304852), as applied to claim 1 above, in view of Dang et al. (U.S. Patent Application Publication No. 2017/0179096).
Regarding to claim 10, Seyama does not disclose the die bond regions are each configured for bonding multiple dies to form multi-chip module (MCM) packages. Dang teaches die bond regions are each configured for bonding multiple dies to form multi-chip module package (Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seyama in view of Dang to configure the die bond regions each for bonding multiple dies to form multi-chip module packages in order to utilize the bonding system for more applications.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Seyama (U.S. Patent Application Publication No. 2019/0304852), as applied to claim 14 and 17 above, , in view of Hiramoto et al. (U.S. Patent No. 8,810,698).
Regarding to claim 19, Seyama does not explicitly disclose the first and second camera subunits are disposed side-by-side along a horizontal x-y plane to reduce a height to reduce a subunit 1a, which views downwards, and subunit 1b, which views upwards, are disposed side-by-side along a horizontal x-y plane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seyama in view of Hiramoto dispose the first and second camera subunits side-by-side along a horizontal x-y plane in order to increase resolution. After being modified, as a result, the distance traveled by the bond head with the die to the die bond region of interest for die bonding is reduced.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/VU A VU/Primary Examiner, Art Unit 2828